DOWNEY, Judge.
This is a timely appeal from an order denying the appellant, former husband’s, motion for contempt and sanctions against appellee, his former wife.
The amended final judgment of dissolution of marriage, among other things, awarded the marital domicile to the wife as lump sum alimony, with the requirement that “The Wife/Petitioner shall be responsible for all maintenance, mortgage payments, taxes, insurance, upkeep ... on said marital residence_” When the wife refused the husband’s requests to have his liability on the mortgage terminated so that he could use his V.A. benefits, presently pledged as security for said mortgage, as security for a new loan to obtain housing for himself and children, the husband filed the present motion.
While no transcript of the hearing on his motion has been provided, the husband’s brief states that, in denying the motion, the trial court stated that “The order said she’s to be responsible for the mortgage. Didn’t say she would have to refinance.”
No reversible error has been demonstrated by appellant, so the order appealed from must be, and is, affirmed. However, we do so without prejudice to appellant’s right to seek modification of the final judgment if he be so advised.
GLICKSTEIN and WARNER, JJ., concur.